Citation Nr: 0000331	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  97-00 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an effective date prior to August 3, 1994 for 
the award of Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
October 1970.  He died on August [redacted], 1985, and the appellant 
is his widow.  This case comes to the Board of Veterans' 
Appeals (Board) from an April 1996 RO rating decision which 
granted the appellant's claim for service connection for the 
cause of the veteran's death and awarded her DIC, effective 
from her August 3, 1994 claim (with payment pursuant to the 
award effective from September 1, 1994).  Also in the rating 
decision, the RO denied retroactive service-connected death 
benefits.  The appellant appeals to the Board for an 
effective date earlier than August 3, 1994 for the award of 
DIC.  She requested a Board hearing, but she canceled the 
hearing which was scheduled for February 1999.  


FINDINGS OF FACT

1.  The veteran, who served in Vietnam, died on August [redacted], 
1985 as the result of lung cancer.

2.  The appellant's claim for DIC was received on January 27, 
1986; she alleged that her husband's death was due to a 
service-connected illness.  At his death, service connection 
was established for post-traumatic stress disorder (PTSD), 
right bulbi phthisis, facial scars, residuals of 
myringoplasty, and chronic idiopathic emphysema.

3.  In June 1986, the RO denied service connection for the 
cause of the veteran's death; the appellant did not perfect 
an appeal with regard to that decision.

4.  Pursuant to the Agent Orange Act of 1991, VA regulations 
were amended in 1994 to allow service connection for veterans 
who were presumed to have been exposed to herbicide agents in 
Vietnam and developed one of the specified diseases listed 
thereunder, including lung cancer.

5.  In an application received by the RO on August 3, 1995, 
the appellant requested DIC, alleging that the cause of the 
veteran's death (lung cancer) was due to Agent Orange 
exposure during his military service.  

6.  In an April 1996 rating decision, the RO granted service 
connection for the cause of the veteran's death, effective 
from August 3, 1994, based on the fatal lung cancer being 
service connected as due to Agent Orange exposure in service.

7.  The appellant qualifies as a member of the class in 
Nehmer v. United States Veterans Administration, 712 F. Supp. 
1404 (N.D. Cal. 1989), having filed a claim on January 27, 
1986, the denial of which was voided by the court in Nehmer, 
and the appellant's claim is subject to the Nehmer 
Stipulation approved in 1991 (and addressed by further court 
order in 1999) which mandates that the effective date for her 
award of DIC is the date she originally filed for DIC, 
January 27, 1986.   


CONCLUSION OF LAW

An earlier effective date of January 27, 1986 for an award of 
DIC is warranted.  Nehmer v. United States Veterans 
Administration, 712 F. Supp. 1404 (N.D. Cal. 1989); Nehmer v. 
United States Veterans Administration, C.A. No. C-86- 6160 
(TEH) (N.D. Cal. May 20, 1991) (final stipulation and order); 
Nehmer v. United States Veterans Administration, 32 F. Supp. 
2d 1175 (N.D. Cal. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty in the Army from September 
1968 to October 1970.  His military occupational specialty 
was light weapons infantryman, and he was decorated with the 
Purple Heart, National Defense Service Medal, Vietnam Service 
Medal, and Vietnam Campaign Medal.  The veteran's service 
medical records show that he sustained injuries in a February 
1970 mine explosion in Vietnam and that during treatment of 
these injuries at the Naval Hospital in St. Albans, New York 
a cystic lung disease was discovered.  It was felt by a 
service medical board that the veteran had idiopathic bullous 
disease of both lungs and that the results of pulmonary 
function studies were consistent with a cigarette smoking 
individual.  The final impression of a medical board in June 
1970 was bullous disease of both right and left upper lungs 
and cigarette smoker.

In a December 1970 rating decision, the RO granted service 
connection for cystic lung disease among other disabilities.  
In subsequent rating decisions, the lung disease was listed 
by the RO as chronic idiopathic emphysema.  In a July 1981 
rating decision, the RO granted a total disability rating 
based on individual unemployability due to service connected 
disability.  

The veteran's death certificate, signed by a private 
physician, Ronald Umansky, M.D., reveals that the veteran 
died at home on August [redacted], 1985, at the age of 39.  The 
immediate cause of death was respiratory failure due to or as 
a consequence of cancer of the lung, metastatic.  An autopsy 
was not performed. 

On January 27, 1986, the appellant submitted an application 
for DIC, claiming that the cause of the veteran's death was 
due to a service-connected illness first noted in 1970 when 
he was receiving treatment after being wounded in Vietnam.  
At the veteran's death, service connection was established 
for PTSD, right bulbi phthisis, facial scars, residuals of 
myringoplasty, and chronic idiopathic emphysema, and he had 
been in receipt of benefits based on a total disability 
rating.

In June 1986, the RO denied service connection for the cause 
of the veteran's death, stating that there was no evidence of 
carcinoma of the lung in service or in the presumptive period 
following service and that the evidence did not show that the 
veteran's service-connected disabilities caused or 
contributed to his death.  

In July 1986, the appellant filed a notice of disagreement 
with the RO's determination, and in August 1986 the RO mailed 
her a statement of the case (SOC).  In letters received in 
September and October 1986, the appellant indicated her 
intent to file a substantive appeal and requested an 
extension of time to file additional evidence in response to 
the SOC.  In November 1986, the RO granted the appellant's 
request for an extension of time to submit her substantive 
appeal and notified her that if she did not respond within 60 
days then it would assume that she did not intend to complete 
her appeal and the record would be closed.  The appellant did 
not file a response within the allotted time.  

In May 1989, arising out of a class action suit filed in 
1987, a U.S. District Court decision invalidated the 
regulations which VA used to evaluate Agent Orange cases.  
[Nehmer v. United States Veterans Administration, 712 F. 
Supp. 1404 (N.D. Cal. 1989).]  The decision effectively 
voided all VA claims denials on or after September 25, 1985 
based on the invalidated regulations.  In 1991, Congress 
enacted the Agent Orange Act of 1991.  Subsequently, the 
court in a May 1991 Order approved a Final Stipulation in the 
Nehmer lawsuit, which regarded readjudication of claims based 
on Agent Orange exposure and the effective dates of awards.  
[Nehmer v. United States Veterans Admin., C.A. No. C-86- 6160 
(TEH) (N. D. Cal. May 20, 1991) (final stipulation and 
order).]  In February and June 1994, new regulations were 
implemented by VA under the Agent Orange Act of 1991, 
creating a presumption of service connection for respiratory 
cancers, among others, on a presumptive basis as due to 
herbicide exposure. 

In June 2, 1995, VA's Office of General Counsel issued a 
precedent opinion interpreting provisions of the Nehmer 
Stipulation and Order.  [VAOPGCPREC 15-95.]  It was held, in 
pertinent part, that a claim does not fall under the Nehmer 
Stipulation and Order where either the claimant did not 
specifically allege in an original DIC claim that the 
veteran's death resulted from a disease which may have been 
caused by herbicide exposure during military service in 
Vietnam or the original claim was not denied under the former 
invalidated 38 C.F.R. § 3.311a(d) (1986).  

On August 3, 1995, the appellant submitted an application to 
reopen her claim for DIC, alleging that the cause of the 
veteran's death was due to Agent Orange exposure during his 
military service.  She stated that she did not pursue an 
appeal following the July 1986 letter denying her claim for 
death benefits because she lacked new evidence.  She added 
that she had applied for a class action suit regarding Agent 
Orange and was "successful."  She stated that she was 
informed in July 1995 that VA regulations had been changed, 
expanding the list of diseases (including lung cancer) 
associated with Agent Orange which may be considered for 
presumptive service connection. 

In an April 1996 rating decision, the RO granted service 
connection for the cause of the veteran's death and awarded 
DIC, effective from August 3, 1994.  The RO granted service 
connection on the basis that the veteran's fatal lung cancer 
was a presumptive Agent Orange disability.  The RO also 
denied retroactive service-connected death benefits on the 
basis that retroactive payments for service connection under 
the Nehmer Stipulation were inapplicable because the 
appellant had not attributed the veteran's death due to Agent 
Orange exposure until August 1995 when her application to 
reopen her claim was received.   

In a June 1996 award letter, the RO notified the appellant 
that DIC was payable effective from September 1, 1994.

In her September 1996 notice of disagreement with the RO's 
determination, the appellant stated that she had originally 
applied for service-connected death benefits in 1985 or 1986 
when VA was not acknowledging Agent Orange or dioxin as a 
carcinogen.  She noted that the veteran had been service-
connected for a lung condition of unknown etiology.  

In September 1996, the appellant requested intervention by 
two Senators and a Congresswoman.  She stated that she had 
previously filed a claim for service-connected death benefits 
in 1986 at which time she was advised by VA not to claim 
herbicide exposure as a relevant factor in the veteran's 
death because VA did not acknowledge Agent Orange as a 
carcinogen then.  She also referred to a VA brochure 
regarding compensation for disabilities related to Agent 
Orange exposure, which stated that there was no requirement 
that a disability be linked to a specific cause such as Agent 
Orange.  The appellant noted that she had entered a class 
action suit filed independently regarding Agent Orange, out 
of which she had received a payment of $3,400 in 1989.  She 
stated that in 1995 she reopened her claim for DIC at the 
suggestion of a friend who informed her that Agent Orange was 
being considered a presumptive cause of lung cancer.  

In an October 1996 SOC, the RO denied retroactive payments of 
service-connected benefits on the basis that Nehmer was 
inapplicable because the appellant did not make a specific 
allegation that herbicide exposure was a factor in the 
veteran's disability and her original claim was not denied 
under the former 38 C.F.R. § 3.311a(d).  The RO stated that 
as Nehmer was not for application, the effective date for the 
appellant's award of DIC was determined by 38 C.F.R. 
§ 3.114(a), which allowed for an effective date one year 
prior to the receipt of the appellant's request for 
reconsideration of her claim for service connection for the 
cause of the veteran's death.  

In her November 1996 substantive appeal, the appellant 
claimed in response to the SOC that she had made a specific 
allegation on several occasions that herbicide exposure was a 
factor in the veteran's death.  

At a February 1997 RO hearing before a hearing officer, the 
appellant testified that DIC was warranted retroactive to 
August [redacted], 1985; that she did not mention Agent Orange at the 
time of the veteran's death because she was advised against 
it by a VA brochure and Veterans Outreach Center and did not 
feel it was necessary; that she felt misled at the time of 
her original claim for death benefits; and that she sought 
private legal recourse following the initial denial of her 
claim but decided not to file an appeal because she did not 
have any new information regarding the veteran's death.

At the hearing, the appellant submitted a VA brochure dated 
in July 1980, entitled "Worried about Agent Orange?" which 
stated that the only requirement for compensation under a 
claim related to Agent Orange was for the disability to be 
confirmed by examination and related to the time period 
during military service.  The brochure noted that there was 
no requirement that a disability be linked to a specific 
cause such as Agent Orange.  The appellant also submitted a 
November 1984 newsletter from the Genesee Valley Chapter of 
Vietnam Veterans of America, advising that prior to filing a 
claim based on Agent Orange exposure a claim should first be 
filed that does not mention Agent Orange exposure.  

In a March 1997 statement, Daniel Broida, M.D., indicated 
that he treated the veteran for PTSD and took a supportive 
therapy role after the veteran's diagnosis of lung cancer.  
He stated that the veteran had frequently expressed concern 
about the relationship of his cancer to exposure to Agent 
Orange and that possible Agent Orange exposure was a concern 
of many Vietnam veterans during group therapy sessions 
attended by the veteran.  

In June 1998, the veteran's medical chart was received from 
the VA outpatient clinic in Rochester, New York.  The chart 
included VA records dated from July 1970 to August 1985 and 
private medical records dated from February 1972 to February 
1985.  The records reflect evaluation and treatment of the 
veteran's service-connected disabilities and lung cancer.  
There is no reference to Agent Orange in the chart.  

In an October 1999 statement, the appellant's representative 
argued that an earlier effective date for the award of DIC 
was warranted under the provisions of a February 1999 
decision of the U.S. District Court in Northern California.  
A copy of this decision [Nehmer v. United States Veterans 
Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999] was attached to 
the argument.  In the decision, the court stated that VA had 
not properly implemented the settlement in the Nehmer 
lawsuit; that it had intended to void decisions made under 
the invalidated regulation where the disease upon which that 
voided decision was based was subsequently found to be 
associated with herbicide exposure; and that it rejected VA's 
argument that the only denials invalidated were those where 
the claimants had specifically raised the issue of Agent 
Orange exposure or where VA had relied on the invalidated 
regulation when denying the claims.  

In April 1999, the VA's Office of General Counsel withdrew 
certain portions of its June 2, 1995 precedent decision in 
light of the February 1999 decision of the U.S. District 
Court in Northern California, as well as related portions of 
the Veterans Benefits Administration's Adjudication 
Procedures Manual, M21-1.  [VA Memorandum (April 27, 1999).]

II.  Analysis

The appellant contends that an effective date of August [redacted], 
1985, the date of the veteran's death, is warranted for the 
grant of service connection for the cause of the veteran's 
death and award of DIC.  She originally filed a claim for 
service connection for the cause of the veteran's death on 
January 27, 1986, and that claim was denied in a June 1986 RO 
decision.  (The appellant's claim did not specify a causal 
connection to Agent Orange, and the claim was denied without 
reference to Agent Orange.)  She submitted a notice of 
disagreement with that decision and was issued a statement of 
the case; however, she did not perfect her appeal with the 
filing of a substantive appeal.  Subsequently, the laws and 
regulations pertaining to service connection for disabilities 
due to exposure to Agent Orange were changed, and on August 
3, 1995 she filed an application to "reopen" her claim for 
service connection for the cause of the veteran's death on 
the basis of the new laws and regulations.  In an April 1996 
RO decision, the claim was granted pursuant to the new 
regulations, and the appellant was awarded DIC, effective 
from August 3, 1994 (with payment pursuant to the award 
effective from September 1, 1994).  

The appellant also asserted that she was a member of the 
successful class action lawsuit that was filed in a 
California court.  The appellant was referring to Nehmer v. 
United States Veterans Administration, 712 F. Supp. 1404 
(N.D. Cal. 1989), wherein all benefit denials under 38 C.F.R. 
§ 3.311a, the "dioxin" (Agent Orange) regulation, 
promulgated under the "Dioxin and Radiation Exposure 
Compensation Standards Act," were invalidated.  In May 1991, 
the court approved a Final Stipulation in the Nehmer lawsuit, 
which in pertinent part, states the following:  

As soon as a final rule is issued service 
connecting, based on dioxin [Agent 
Orange], any of [certain specified 
diseases], and any other disease which 
may be service connected in the 
future...the VA shall promptly thereafter 
readjudicate all claims for any such 
disease which were voided by the Court's 
Order of May 3, 1989 as well as 
adjudicate all similar claims filed 
subsequent to the Court's May 3, 1989 
Order without waiting for final rules to 
be issued on any other diseases.  

Paragraph 3, Nehmer Stipulation and Order

For any of [certain specified diseases], 
and any other disease which may be 
service connected in the future pursuant 
to paragraph 3 above,...as to any denials 
of claims which were voided as a result 
of the Court's May 3, 1989 Order, the 
effective date for disability 
compensation or dependency and indemnity 
compensation ("DIC"), if the claim is 
allowed upon readjudication pursuant to 
paragraph 3 and 4 above, will be the date 
the claim giving rise to the voided 
decision was filed...

Paragraph 5, Nehmer Stipulation and Order

In short, the Nehmer Stipulation governs the establishment of 
the effective date of awards made to certain members of the 
class action lawsuit, and paragraph 5 mandates that the 
effective date for those readjudicated cases voided by the 
Nehmer Court in 1989 shall be the date the voided claim was 
originally filed.  Pursuant to its June 1995 precedent 
opinion, VA construed the Nehmer Stipulation and Order to 
mean, in part, that a claimant must have specifically alleged 
in an original DIC claim that the veteran's death was caused 
by exposure to Agent Orange or other herbicide.  As such was 
not the case in the present claim, the RO denied an effective 
date prior to August 3, 1994, stating that the Nehmer 
Stipulation was inapplicable.  The appellant and her 
representative, however, argue that the Nehmer Stipulation 
applies to her case and that she was therefore entitled to an 
earlier effective date.  

After reviewing the record, the Board finds that the 
appellant qualifies as a member of the class in Nehmer and 
that her claim is subject to the retroactive effective date 
provisions of the Nehmer Stipulation and Order which mandate 
that the effective date is the date the claim was originally 
filed on January 27, 1986.  VA's interpretation of the Nehmer 
Stipulation was found to be too restrictive by the court in 
Nehmer v. United States Veterans Administration, 32 F. Supp. 
2d 1175 (N.D. Cal. 1999).  In view of this recent court 
decision, the Board finds that the appellant filed a claim on 
January 27, 1986, and the June 1986 RO denial of such claim 
was voided by the Nehmer court in 1989.  That is, she is a 
claimant who sought service connection for a cause of death 
that VA subsequently determined was associated with herbicide 
exposure, regardless of whether she had actually raised the 
issue of exposure in that prior claim.  Furthermore, as a 
member of the class in Nehmer, the guidelines of the Nehmer 
Stipulation are applicable to her claim.  Thus, the proper 
effective date of her award of DIC is the date her voided 
claim was originally filed on January 27, 1986.  

In general, the law provides that where DIC is awarded or 
increased pursuant to a liberalizing law, or a liberalizing 
VA issue approved by the Secretary or by the Secretary's 
direction, the effective date of such award or increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the act or administrative 
issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  
However, in this particular case, the Nehmer Stipulation is 
controlling, which provides for an effective date of January 
27, 1986 for the appellant's award of DIC.  

[The Board appreciates that when the RO denied an earlier 
effective date for DIC in 1996, and when it certified the 
appeal to the Board in late 1998, it was following legal 
authority which then existed.  However, the Nehmer court 
order of 1999, and the VA General Counsel's subsequent 1999 
withdrawal of portions of its earlier precedent opinion, call 
for a different result.  The Veterans Benefits Administration 
provided updated instructions to ROs on this subject in late 
1999, by Fast Letter 99-86, after the instant case was sent 
to the Board.]


ORDER

An earlier effective date of January 27, 1986 for the award 
of DIC is granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

